Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 C ONSENT OF I NDEPENDENT R EGISTERED P UBLIC A CCOUNTING F IRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated February 26, 2009, relating to the consolidated financial statements of GMAC LLC, and the effectiveness of GMAC LLCs internal control over financial reporting, appearing in the Annual Report on Form 10-K of GMAC LLC for the year ended December 31, 2008, and to the reference to us under the heading Experts in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Detroit, Michigan May 29
